DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 03/17/2021 and 09/09/2021 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities:  
           	In claim 9 , line 9, “an second” should read “a second.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Step 2A: Prong 1
To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to the abstract idea is bolded:
Claim 1. A computer-implemented method to determine a characteristic of a drilling fluid, comprising: 
obtaining a measurement of a mud density of a drilling fluid formed from a mixture of a plurality of components; 
obtaining a measurement of a thermal conductivity of the drilling fluid; 
           determining an error function of a calculation of characteristics of the drilling fluid, wherein the error function is indicative of a threshold difference between the calculation of the characteristics of the drilling fluid and the characteristics of the drilling fluid obtained from retort data of a mud distillation process; and 
determining, based on the error function, an oil water ratio of the drilling fluid and an average specific gravity of the drilling fluid.
The bolded abstract idea is a mathematical concept. 
Step 2A: Prong 2
The limitation of “determining an error function of a calculation of characteristics of the drilling fluid, wherein the error function is indicative of a threshold difference between the calculation of the characteristics of the drilling fluid and the characteristics of the drilling fluid obtained from retort data of a mud distillation process” and “determining, based on the error function, an oil water ratio of the drilling fluid and an average specific gravity of the drilling fluid” are a mathematical concept. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical concept, then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the specification details use of a generic computer (or processor) to perform determining and determining steps. The computer is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Further, the drilling fluid is additional element. The additional element of drilling fluid is recited at a high-level of generality (MPEP 2016.04(a)(2)). Further, note that the limitation of “obtaining a measurement of a mud density of a drilling fluid formed from a mixture of a plurality of components,” and “obtaining a measurement of a thermal conductivity of the drilling fluid” are pre-solution activity (gathering data), insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d).1 and 2106.05(g)).
Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the determining and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide statutory eligibility; the claim is not patent eligible.
Regarding claim 13, independent claim 13 similarly recites “[a] system to determine a characteristic of a drilling fluid, comprising: memory; and at least one processor configured to: determine a base oil type of an oil used in a drilling fluid formed from a mixture of a plurality of components; obtain a measurement of a mud density of the drilling fluid; obtain a measurement of a thermal conductivity of the drilling fluid; determine an error function of a calculation of characteristics of the drilling fluid, wherein the error function is indicative of a threshold difference between the calculation of the characteristics of the drilling fluid and the characteristics of the drilling fluid obtained from retort data of a mud distillation process; and determine, based on the error function, an oil water ratio of the drilling fluid and an average specific gravity of the drilling fluid,” which amount to an abstract idea as discussed above with respect to claim 1.  The system, memory, processor, and drilling fluid are additional elements.  The additional elements of system, memory, processor, and drilling fluid are recited at a high-level of generality (MPEP 2106.04(d)).  Further, note that the limitation of “determine a base oil type of an oil used in a drilling fluid formed from a mixture of a plurality of components,” “obtain a measurement of a mud density of the drilling fluid,“ and “obtain a measurement of a thermal conductivity of the drilling fluid” are pre-solution activity (gathering data), insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d) and 2106.05(g)).  Thus, the claim recites an abstract idea. 
Regarding claim 18, independent claim 14 similarly recites “[a] non-transitory computer-readable medium containing one or more instructions, which when executed by a processor, cause the processor to perform operations comprising: determining a base oil type of an oil used in a drilling fluid formed from a mixture of a plurality of components; obtaining a measurement of a mud density of the drilling fluid; obtain a measurement of a thermal conductivity of the drilling fluid; determining an error function of a calculation of characteristics of the drilling fluid, wherein the error function is indicative of a threshold difference between the calculation of the characteristics of the drilling fluid and the characteristics of the drilling fluid obtained from retort data of a mud distillation process; and determining, based on the error function, an oil water ratio of the drilling fluid and an average specific gravity of the drilling fluid,” which amount to an abstract idea as discussed above with respect to claim 1.  The non-transitory computer-readable medium, processor, and drilling fluid are additional elements.  The additional elements of non-transitory computer-readable medium, processor, and drilling fluid are recited at a high-level of generality (MPEP 2106.04(d)).  Further, note that the limitation of “determining a base oil type of an oil used in a drilling fluid formed from a mixture of a plurality of components,” “obtaining a measurement of a mud density of the drilling fluid,” and “obtain a measurement of a thermal conductivity of the drilling fluid” are pre-solution activity (gathering data), insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d) and 2106.05(g)).  Thus, the claim recites an abstract idea. 
The claims 13 and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determining and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, independent claims 13 and 18 are also not patent eligible.
Regarding claims 2-9
The drilling fluid is additional element.  The additional element of drilling fluid is recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Regarding claims 10-12 and 14-17
The drilling fluid and display are additional elements.  The additional elements of drilling fluid and display are recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Regarding claims 19-20
The drilling fluid and processor are additional elements.  The additional elements of drilling fluid and processor are recited at a high-level of generality (MPEP 2106.04(d) and 2106.05(g)).
Dependent claims 2-12, 14-17, and 19-20 are likewise also not patent eligible.  The limitations of claims 2-12, 14-17, and 19-20 are also directed to the mathematical concept judicial exception and therefore there are no additional elements in claims 2-12, 14-17, and 19-20 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinguetl et al. (US 2018/0202246 A1, hereinafter referred to as “Kleinguetl”) (cited in IDS dated September 9, 2021) in view of Moran (US 2006/0173625 A1, hereinafter referred to as “Moran”) (cited in IDS dated September 9, 2021) further in view of Ye et al. (US 2006/0173625 A1, hereinafter referred to as “Ye”).
Regarding claim 1, Kleinguetl teaches a computer-implemented method to determine a characteristic of a drilling fluid, comprising (para. [0008]: the present application relates to methods and apparatuses for indirectly measuring the salinity of an emulsified drilling fluid and the average specific gravity of the solids in the emulsified drilling fluid. More specifically, thermal conductivity and electrical conductivity of the emulsified drilling fluid may be measured with instrumentation in-line with the drilling system; para. [0022]: the control system 138 and corresponding computer hardware used to implement the various illustrative blocks, modules, elements, components, methods, and algorithms described herein can include a processor configured to execute one or more sequences of instructions, programming stances, or code stored on a non-transitory, computer-readable medium): obtaining a measurement of a mud density of a drilling fluid formed from a mixture of a plurality of components (para. [0030]: two or more drilling fluid properties (e.g., as density, specific heat, oil-to-water ratio, percent water, pressurized thermal conductivity, various temperature thermal conductivities, and the like) may be combined with the original thermal conductivity measurement); obtaining a measurement of a thermal conductivity of the drilling fluid (para. [0028]: the methods described herein further include measuring the thermal conductivity, the electrical conductivity, or both of the emulsified drilling fluid; para. [0029]: the thermal conductivity is a measure of the ability of the emulsified drilling fluid to conduct heat, which is dependent upon the thermal conductivity and concentration of the components of emulsified drilling fluid); para. [0030]: the oil phase volume, water phase volume, low gravity solids volume, and high gravity solids volume (each as absolute numbers or percentages) can be calculated using the Maxwell's equation or other methods. Then, the average specific gravity of the solids, oil-to-water ratio, density, or other numbers can be calculated, unless otherwise known). 
Kleinguetl does not specifically teaches determining an error function of a calculation of characteristics of the drilling fluid, wherein the error function is indicative of a threshold difference between the calculation of the characteristics of the drilling fluid and the characteristics of the drilling fluid obtained from retort data of a mud distillation process.
However, Moran teaches determining an error function of a calculation of characteristics of the drilling fluid, wherein the error function is indicative of a threshold difference between the calculation of the characteristics of the drilling fluid and the characteristics of the drilling fluid obtained from retort data of a mud distillation process (para. [0071]: a fitting algorithm may be used to correlate the current well data to the previously acquired data. Fitting algorithms are known in the art. In addition, a fitting algorithm may include using an error function. An error function, as is known in the art, will enable finding the correlation that provides the smallest differences between the current well data and the previously acquired data). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the error function such as is described in Moran into Kleinguetl, in order to optimize values of drilling variables, or parameters, in real time to improve or optimize drilling performance based on drilling objectives (para. [0002]). 
Kleinguetl and Moran do not explicitly teach that the drilling fluid obtained from retort data of a mud distillation process. 
However, Ye teaches the drilling fluid obtained from retort data of a mud distillation process (para. [0004]: typically, the oil to water ratio has been measured using a technique called a retort. A retort uses a distillation unit to heat and then distill the oil and water in a drilling fluid. The volume fraction of each is then compared to the original known volume used during formulation of the drilling fluid in order to measure the changes to the drilling fluid during use).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the retort data such as is described in Ye into the system of Kleinguetl and Moran, in order to monitor the oil to water ratio of drilling fluids. More particularly, systems and methods may be provided for a real-time analysis of shifts in the oil to water ratio of a drilling fluid that is being circulated in a wellbore (para. [0011]).
Regarding claim 2, Kleinguetl in view of Moran and Ye teaches all the limitation of claim 1, in addition, Kleinguetl teaches further comprising determining a base oil type of an oil used in the drilling fluid, wherein the oil is one component of the plurality of components of the drilling fluid (para. [0042]: the emulsified drilling fluid comprising an oil phase, a water phase, and solids).  
Regarding claim 3, Kleinguetl in view of Moran and Ye teaches all the limitation of claim 1, in addition, Kleinguetl teaches obtaining the thermal conductivity of the drilling fluid comprises obtaining a thermal conductivity of each component of the drilling fluid, wherein para. [0029]: the thermal conductivity is a measure of the ability of the emulsified drilling fluid to conduct heat, which is dependent upon the thermal conductivity and concentration of the components of emulsified drilling fluid).
Kleinguetl and Ye do not specifically teach error function.
However, Moran teaches error function (para. [0071]: a fitting algorithm may be used to correlate the current well data to the previously acquired data. Fitting algorithms are known in the art. In addition, a fitting algorithm may include using an error function. An error function, as is known in the art, will enable finding the correlation that provides the smallest differences between the current well data and the previously acquired data).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the error function such as is described in Moran into the system of Kleinguetl and Ye, in order to optimize values of drilling variables, or parameters, in real time to improve or optimize drilling performance based on drilling objectives (para. [0002]). 
Regarding claim 4, Kleinguetl in view of Moran and Ye teaches all the limitation of claim 3, in addition, Kleinguetl teaches the plurality of components of the drilling fluid comprise oil, water, brine, and barite, and wherein obtaining the thermal conductivity of each component of the drilling fluid comprises obtaining the thermal conductivity of oil, water, brine, and barite (para. [0034]: the thermal conductivity of the emulsified drilling fluid may be measured and correlated to the salinity based on the experimentally determined relationship for a given oil-to-water ratio at a known fluid pressure; para. [0042]: the emulsified drilling fluid comprising an oil phase, a water phase, and solids; para. [0059]: four invert emulsion drilling fluid samples were prepared using oil as the continuous phase, different salinity brines for the discontinuous phase, barite as the weighting agent, and some additional additives to emulsify the samples).  
Regarding claim 5, Kleinguetl in view of Moran and Ye teaches all the limitation of claim 3, in addition, Kleinguetl teaches obtaining the thermal conductivity of the drilling fluid comprises obtaining a volumetric fraction of each component of the drilling fluid, the error function is based on the volumetric fraction of each component of the drilling fluid, and wherein a sum of the volumetric fractions of the plurality of components is equal to 1 (para. [0030]: the oil phase volume, water phase volume, low gravity solids volume, and high gravity solids volume (each as absolute numbers or percentages) can be calculated using the Maxwell's equation or other methods).  
Regarding claim 6, Kleinguetl in view of Moran and Ye teaches all the limitation of claim 1, in addition, Kleinguetl teaches further comprising determining a density of each component of the drilling fluid, wherein the mud density of the drilling fluid is based on the mud density of each component of the drilling fluid (para. [0030]: two or more drilling fluid properties (e.g., as density, specific heat, oil-to-water ratio, percent water, pressurized thermal conductivity, various temperature thermal conductivities, and the like) may be combined with the original thermal conductivity measurement).  
Regarding claim 7, Kleinguetl in view of Moran and Ye teaches all the limitation of claim 1, in addition, Kleinguetl teaches further comprising 
Kleinguetl and Ye do not specifically teach the error function.
However, Moran teaches the error function (para. [0071]: a fitting algorithm may be used to correlate the current well data to the previously acquired data. Fitting algorithms are known in the art. In addition, a fitting algorithm may include using an error function. An error function, as is known in the art, will enable finding the correlation that provides the smallest differences between the current well data and the previously acquired data).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the error function such as is described in Moran into the system of Kleinguetl ana Ye, in order to optimize values of drilling variables, or parameters, in real time to improve or optimize drilling performance based on drilling objectives (para. [0002]). 
Regarding claim 13, Kleinguetl teaches a system to determine a characteristic of a drilling fluid, comprising: memory; and at least one processor configured to: determine a base oil type of an oil used in a drilling fluid formed from a mixture of a plurality of components (para. [0008]: the present application relates to methods and apparatuses for indirectly measuring the salinity of an emulsified drilling fluid and the average specific gravity of the solids in the emulsified drilling fluid. More specifically, thermal conductivity and electrical conductivity of the emulsified drilling fluid may be measured with instrumentation in-line with the drilling system; para. [0022]: the control system 138 and corresponding computer hardware used to implement the various illustrative blocks, modules, elements, components, methods, and algorithms described herein can include a processor configured to execute one or more sequences of instructions, programming stances, or code stored on a non-transitory, computer-readable medium); obtain a measurement of a mud density of the drilling fluid (para. [0030]: two or more drilling fluid properties (e.g., as density, specific heat, oil-to-water ratio, percent water, pressurized thermal conductivity, various temperature thermal conductivities, and the like) may be combined with the original thermal conductivity measurement); obtain a measurement of a thermal conductivity of the drilling fluid (para. [0028]: the methods described herein further include measuring the thermal conductivity, the electrical conductivity, or both of the emulsified drilling fluid; para. [0029]: the thermal conductivity is a measure of the ability of the emulsified drilling fluid to conduct heat, which is dependent upon the thermal conductivity and concentration of the components of emulsified drilling fluid); para. [0030]: the oil phase volume, water phase volume, low gravity solids volume, and high gravity solids volume (each as absolute numbers or percentages) can be calculated using the Maxwell's equation or other methods. Then, the average specific gravity of the solids, oil-to-water ratio, density, or other numbers can be calculated, unless otherwise known). 
Kleinguetl does not specifically teaches determining an error function of a calculation of characteristics of the drilling fluid, wherein the error function is indicative of a threshold difference between the calculation of the characteristics of the drilling fluid and the characteristics of the drilling fluid obtained from retort data of a mud distillation process.
However, Moran teaches determining an error function of a calculation of characteristics of the drilling fluid, wherein the error function is indicative of a threshold difference between the calculation of the characteristics of the drilling fluid and the characteristics of the drilling fluid obtained from retort data of a mud distillation process (para. [0071]: a fitting algorithm may be used to correlate the current well data to the previously acquired data. Fitting algorithms are known in the art. In addition, a fitting algorithm may include using an error function. An error function, as is known in the art, will enable finding the correlation that provides the smallest differences between the current well data and the previously acquired data). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the error function such as is described in Moran into Kleinguetl, in order to optimize values of drilling variables, or parameters, in real time to improve or optimize drilling performance based on drilling objectives (para. [0002]). 
Kleinguetl and Moran do not explicitly teach that the drilling fluid obtained from retort data of a mud distillation process. 
However, Ye teaches the drilling fluid obtained from retort data of a mud distillation process (para. [0004]: typically, the oil to water ratio has been measured using a technique called a retort. A retort uses a distillation unit to heat and then distill the oil and water in a drilling fluid. The volume fraction of each is then compared to the original known volume used during formulation of the drilling fluid in order to measure the changes to the drilling fluid during use).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the retort data such as is described in Ye into the system of Kleinguetl and Moran, in order to monitor the oil to water ratio of drilling fluids. More particularly, systems and methods may be provided for a real-time analysis of shifts in the oil to water ratio of a drilling fluid that is being circulated in a wellbore (para. [0011]).
Regarding claim 14, Kleinguetl in view of Moran and Ye teaches all the limitation of claim 13, in addition, Kleinguetl teaches that the one or more processors are further configured to: obtain a thermal conductivity of each component of the drilling fluid (para. [0022]: the control system 138 and corresponding computer hardware used to implement the various illustrative blocks, modules, elements, components, methods, and algorithms described herein can include a processor configured to execute one or more sequences of instructions, programming stances, or code stored on a non-transitory, computer-readable medium; para. [0029]: the thermal conductivity is a measure of the ability of the emulsified drilling fluid to conduct heat, which is dependent upon the thermal conductivity and concentration of the components of emulsified drilling fluid); and determine para. [0029]: the thermal conductivity is a measure of the ability of the emulsified drilling fluid to conduct heat, which is dependent upon the thermal conductivity and concentration of the components of emulsified drilling fluid).
Kleinguetl and Ye do not specifically teach error function.
However, Moran teach error function (para. [0071]: a fitting algorithm may be used to correlate the current well data to the previously acquired data. Fitting algorithms are known in the art. In addition, a fitting algorithm may include using an error function. An error function, as is known in the art, will enable finding the correlation that provides the smallest differences between the current well data and the previously acquired data).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the error function such as is described in Moran into the system of Kleinguetl and Ye, in order to optimize values of drilling variables, or parameters, in real time to improve or optimize drilling performance based on drilling objectives (para. [0002]). 
Regarding claim 15, Kleinguetl in view of Moran and Ye teaches all the limitation of claim 14, in addition, Kleinguetl teaches that the plurality of components of the drilling fluid comprise oil, water, brine, and barite (para. [0034]: the thermal conductivity of the emulsified drilling fluid may be measured and correlated to the salinity based on the experimentally determined relationship for a given oil-to-water ratio at a known fluid pressure; para. [0042]: the emulsified drilling fluid comprising an oil phase, a water phase, and solids; para. [0059]: four invert emulsion drilling fluid samples were prepared using oil as the continuous phase, different salinity brines for the discontinuous phase, barite as the weighting agent, and some additional additives to emulsify the samples).  
Regarding claim 16, Kleinguetl in view of Moran and Ye teaches all the limitation of claim 14, in addition, Kleinguetl teaches that the one or more processors are further configured to obtain a volumetric fraction of each component of the drilling fluid; wherein the error function is based on the volumetric fraction of each component of the drilling fluid, and wherein a sum of the volumetric fractions of the plurality of components is equal to 1 (para. [0030]: the oil phase volume, water phase volume, low gravity solids volume, and high gravity solids volume (each as absolute numbers or percentages) can be calculated using the Maxwell's equation or other methods).  
Regarding claim 17, Kleinguetl in view of Moran and Ye teaches all the limitation of claim 13, in addition, Kleinguetl teaches that the one or more processors are further configured to: para. [0030]: two or more drilling fluid properties (e.g., as density, specific heat, oil-to-water ratio, percent water, pressurized thermal conductivity, various temperature thermal conductivities, and the like) may be combined with the original thermal conductivity measurement…the average specific gravity of the solids, oil-to-water ratio, density, or other numbers can be calculated, unless otherwise known).  
Kleinguetl and Ye do not specifically teaches determining a minimum value of the error function.
However, Moran teaches determining a minimum value of the error function (para. [0071]: a fitting algorithm may be used to correlate the current well data to the previously acquired data. Fitting algorithms are known in the art. In addition, a fitting algorithm may include using an error function. An error function, as is known in the art, will enable finding the correlation that provides the smallest differences between the current well data and the previously acquired data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the error function such as is described in Moran into the system of Kleinguetl and Ye, in order to optimize values of drilling variables, or parameters, in real time to improve or optimize drilling performance based on drilling objectives (para. [0002]). 
Regarding claim 18, Kleinguetl teaches a non-transitory computer-readable medium containing one or more instructions, which when executed by a processor, cause the processor to perform operations comprising (para. [0022]: the control system 138 and corresponding computer hardware used to implement the various illustrative blocks, modules, elements, components, methods, and algorithms described herein can include a processor configured to execute one or more sequences of instructions, programming stances, or code stored on a non-transitory, computer-readable medium): determining a base oil type of an oil used in a drilling fluid formed from a mixture of a plurality of components (para. [0042]: the emulsified drilling fluid comprising an oil phase, a water phase, and solids in); obtaining a measurement of a mud density of the drilling fluid ( para. [0030]: two or more drilling fluid properties (e.g., as density, specific heat, oil-to-water ratio, percent water, pressurized thermal conductivity, various temperature thermal conductivities, and the like) may be combined with the original thermal conductivity measurement); obtain a measurement of a thermal conductivity of the drilling fluid (para. [0028]: the methods described herein further include measuring the thermal conductivity, the electrical conductivity, or both of the emulsified drilling fluid; para. [0029]: the thermal conductivity is a measure of the ability of the emulsified drilling fluid to conduct heat, which is dependent upon the thermal conductivity and concentration of the components of emulsified drilling fluid); para. [0030]: the oil phase volume, water phase volume, low gravity solids volume, and high gravity solids volume (each as absolute numbers or percentages) can be calculated using the Maxwell's equation or other methods. Then, the average specific gravity of the solids, oil-to-water ratio, density, or other numbers can be calculated, unless otherwise known). 
Kleinguetl does not specifically teach determining an error function of a calculation of characteristics of the drilling fluid, wherein the error function is indicative of a threshold difference between the calculation of the characteristics of the drilling fluid and the characteristics of the drilling fluid obtained from retort data of a mud distillation process.
However, Moran teaches determining an error function of a calculation of characteristics of the drilling fluid, wherein the error function is indicative of a threshold difference between the calculation of the characteristics of the drilling fluid and the characteristics of the drilling fluid obtained from retort data of a mud distillation process (para. [0071]: a fitting algorithm may be used to correlate the current well data to the previously acquired data. Fitting algorithms are known in the art. In addition, a fitting algorithm may include using an error function. An error function, as is known in the art, will enable finding the correlation that provides the smallest differences between the current well data and the previously acquired data). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the error function such as is described in Moran into Kleinguetl, in order to optimize values of drilling variables, or parameters, in real time to improve or optimize drilling performance based on drilling objectives (para. [0002]). 
Kleinguetl and Moran do not explicitly teach the drilling fluid obtained from retort data of a mud distillation process. 
However, Ye teaches the drilling fluid obtained from retort data of a mud distillation process (para. [0004]: typically, the oil to water ratio has been measured using a technique called a retort. A retort uses a distillation unit to heat and then distill the oil and water in a drilling fluid. The volume fraction of each is then compared to the original known volume used during formulation of the drilling fluid in order to measure the changes to the drilling fluid during use).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the retort data such as is described in Ye into the system of Kleinguetl and Moran, in order to monitor the oil to water ratio of drilling fluids. More particularly, systems and methods may be provided for a real-time analysis of shifts in the oil to water ratio of a drilling fluid that is being circulated in a wellbore (para. [0011]).
Regarding claim 19, Kleinguetl teaches the non-transitory computer-readable medium of claim 18, wherein the one or more instructions, which when executed by the processor cause the processor to perform operations comprising (para. [0022]: the control system 138 and corresponding computer hardware used to implement the various illustrative blocks, modules, elements, components, methods, and algorithms described herein can include a processor configured to execute one or more sequences of instructions, programming stances, or code stored on a non-transitory, computer-readable medium): obtaining a thermal conductivity of each component of the drilling fluid (para. [0029]: the thermal conductivity is a measure of the ability of the emulsified drilling fluid to conduct heat, which is dependent upon the thermal conductivity and concentration of the components of emulsified drilling fluid); and determining error function based on the thermal conductivity of each component of the drilling fluid (para. [0071]: a fitting algorithm may be used to correlate the current well data to the previously acquired data. Fitting algorithms are known in the art. In addition, a fitting algorithm may include using an error function. An error function, as is known in the art, will enable finding the correlation that provides the smallest differences between the current well data and the previously acquired data).  
Regarding claim 20, Kleinguetl in view of Moran and Ye teaches all the limitation of claim 18, in addition, Kleinguetl teaches that the one or more instructions, which when executed by the processor cause the processor to perform operations comprising (para. [0022]: the control system 138 and corresponding computer hardware used to implement the various illustrative blocks, modules, elements, components, methods, and algorithms described herein can include a processor configured to execute one or more sequences of instructions, programming stances, or code stored on a non-transitory, computer-readable medium): obtaining a second mud density of the drilling fluid (para. [0030]: two or more drilling fluid properties (e.g., as density, specific heat, oil-to-water ratio, percent water, pressurized thermal conductivity, various temperature thermal conductivities, and the like) may be combined with the original thermal conductivity measurement); obtaining a second measurement of the thermal conductivity of the drilling fluid (para. [0028]: the methods described herein further include measuring the thermal conductivity, the electrical conductivity, or both of the emulsified drilling fluid; para. [0029]: the thermal conductivity is a measure of the ability of the emulsified drilling fluid to conduct heat, which is dependent upon the thermal conductivity and concentration of the components of emulsified drilling fluid).
para. [0030]: the oil phase volume, water phase volume, low gravity solids volume, and high gravity solids volume (each as absolute numbers or percentages) can be calculated using the Maxwell's equation or other methods. Then, the average specific gravity of the solids, oil-to-water ratio, density, or other numbers can be calculated, unless otherwise known). 
Kleinguetl and Ye do not specifically teaches determining an error function of a calculation of characteristics of the drilling fluid, wherein the error function is indicative of a threshold difference between the calculation of the characteristics of the drilling fluid and the characteristics of the drilling fluid obtained from retort data of a mud distillation process.
However, Moran teaches determining an error function of a calculation of characteristics of the drilling fluid, wherein the error function is indicative of a threshold difference between the calculation of the characteristics of the drilling fluid and the characteristics of the drilling fluid obtained from retort data of a mud distillation process (para. [0071]: a fitting algorithm may be used to correlate the current well data to the previously acquired data. Fitting algorithms are known in the art. In addition, a fitting algorithm may include using an error function. An error function, as is known in the art, will enable finding the correlation that provides the smallest differences between the current well data and the previously acquired data). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the error function such as is described in Moran into the system of Kleinguetl and Ye, in order to optimize values of drilling variables, or parameters, in real time to improve or optimize drilling performance based on drilling objectives (para. [0002]). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinguetl in view of Moran further in view of Ye further in view of Kleinguetl et al. (US 2020/0240221 A1, hereinafter referred to as “Kleinguetl’221”) (cited in IDS dated September 9, 2021).
Regarding claim 8, Kleinguetl in view of Moran and Ye teaches all the limitation of claim 1.  Kleinguetl, Moran, and Ye do not specifically teach that the oil water ratio of the drilling fluid and the average specific gravity of the drilling fluid are dynamically determined during a drilling process where the drilling fluid is pumped into a wellbore.
Kleinguetl’221 teaches that the oil water ratio of the drilling fluid and the average specific gravity of the drilling fluid are dynamically determined during a drilling process where the drilling fluid is pumped into a wellbore (para. [0019], [0023], [0042]: the method further includes determining an oil/water ratio of an oil-based drilling fluid or an average specific gravity or percent solids content of an oil-based drilling fluid or water-based drilling fluid, when coupled with other measurements such as the density of the drilling fluid. According to several exemplary embodiments, the oil/water ratio, or the average specific gravity of the solids, or both are determined in real-time). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the error function such as is described in Kleinguetl’221 into the system of Kleinguetl, Moran, and Ye, in order to allow adjusting one or more drilling parameters in response to the calculated initial water content to be performed in real-time or near real-time (para. [0015]). 
Regarding claim 9, Kleinguetl in view of Moran, Ye and Kleinguetl’221 teaches all the limitation of claim 8, in addition, Kleinguetl teaches further comprising: obtaining a second mud density of the drilling fluid (para. [0030]: two or more drilling fluid properties (e.g., as density, specific heat, oil-to-water ratio, percent water, pressurized thermal conductivity, various temperature thermal conductivities, and the like) may be combined with the original thermal conductivity measurement); obtaining a second measurement of the thermal conductivity of the drilling fluid (para. [0028]: the methods described herein further include measuring the thermal conductivity, the electrical conductivity, or both of the emulsified drilling fluid; para. [0029]: the thermal conductivity is a measure of the ability of the emulsified drilling fluid to conduct heat, which is dependent upon the thermal conductivity and concentration of the components of emulsified drilling fluid); determining a second error function of a second calculation of characteristics of the drilling fluid, wherein the second error function is indicative of a threshold difference between the second calculation of the characteristics of the drilling fluid and the characteristics of the drilling fluid obtained through the retort data of the mud distillation process (para. [0030]: two or more drilling fluid properties (e.g., as density, specific heat, oil-to-water ratio, percent water, pressurized thermal conductivity, various temperature thermal conductivities, and the like) may be combined with the original thermal conductivity measurement…the average specific gravity of the solids, oil-to-water ratio, density, or other numbers can be calculated, unless otherwise known; para. [0071]: a fitting algorithm may be used to correlate the current well data to the previously acquired data. Fitting algorithms are known in the art. In addition, a fitting algorithm may include using an error function. An error function, as is known in the art, will enable finding the correlation that provides the smallest differences between the current well data and the previously acquired data); and determining, based on the error function, a second oil water ratio of the drilling fluid and a second average specific gravity of the drilling fluid (para. [0030]: the oil phase volume, water phase volume, low gravity solids volume, and high gravity solids volume (each as absolute numbers or percentages) can be calculated using the Maxwell's equation or other methods. Then, the average specific gravity of the solids, oil-to-water ratio, density, or other numbers can be calculated, unless otherwise known).  
Kleinguetl, Moran and Kleinguetl’221 do not explicitly teach the drilling fluid obtained from retort data of a mud distillation process. 
However, Ye teaches the drilling fluid obtained from retort data of a mud distillation process (para. [0004]: typically, the oil to water ratio has been measured using a technique called a retort. A retort uses a distillation unit to heat and then distill the oil and water in a drilling fluid. The volume fraction of each is then compared to the original known volume used during formulation of the drilling fluid in order to measure the changes to the drilling fluid during use).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the retort data such as is described in Ye into the system of Kleinguetl, Moran, and Kleinguetl’221, in order to monitor the oil to water ratio of drilling fluids. More particularly, systems and methods may be provided for a real-time analysis of shifts in the oil to water ratio of a drilling fluid that is being circulated in a wellbore (para. [0011]).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinguetl in view of Moran further in view of Ye further in view of Kleinguetl’221 further in view of Jamison et al. (EP 2807483 B1, hereinafter referred to as “Jamison”) (cited in IDS dated September 9, 2021).
Regarding claim 10, Kleinguetl in view of Moran, Ye and Kleinguetl’221 teaches all the limitation of claim 9.  Kleinguetl, Moran, and Ye do not specifically teach further comprising dynamically providing most up-to-date values of the oil water ratio of the drilling fluid and an average specific gravity of the drilling fluid for display on an electronic display.
However, Kleinguetl’221 teaches further comprising dynamically providing most up-to-date values of the oil water ratio of the drilling fluid an average specific gravity of the drilling fluid para. [0019], [0023], [0042]: the method further includes determining an oil/water ratio of an oil-based drilling fluid or an average specific gravity or percent solids content of an oil-based drilling fluid or water-based drilling fluid, when coupled with other measurements such as the density of the drilling fluid. According to several exemplary embodiments, the oil/water ratio, or the average specific gravity of the solids, or both are determined in real-time).
Kleinguetl, Moran, Ye, and Kleinguetl’221 do not specifically teach display on an electronic display.
 However, Jamison teaches display on an electronic display (para. [0025]: Surface control unit 40 may present to an operator desired drilling parameters and other information via one or more output devices 42, such as a display, a computer monitor, speakers, lights, etc., which may be used by the operator to control the drilling operations; para. [0031]: the monitoring system 100 is operable to monitor, measure, analyze or otherwise determine one or more characteristics of a drilling fluid, including completion fluids, pills spotting fluids, etc. For effective hydraulic modeling and hole cleaning performance, some of the most important mud properties include, singly or collectively, and without limitation, viscosity and density at a known temperature, base fluid type (e.g., water, brine oil), oil-to-water ratio, salinity of the water phase, the average specific gravity of the solids (ASG), and volume percent solids).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate comprising dynamically providing most up-to-date values of the oil water ratio of the drilling fluid an average specific gravity of the drilling fluid such as is described in Kleinguetl’221 and display such as is described in Jamison into the system of Kleinguetl, Moran, and Ye, in order to allow adjusting one or more drilling parameters in response to the calculated initial water content to be performed in real-time or near real-time (Kleinguetl’221, para. [0015]) and provide a fluid analysis system for determining at least one characteristic of a drilling fluid (Jamison, para. [0009]).
Regarding claim 11, Kleinguetl in view of Moran and Ye teaches all the limitation of claim 1.  Kleinguetl and Moran do not specifically teach further comprising: generating a plot of the oil water ratio of the drilling fluid relative to a second oil water ratio of the drilling fluid obtained from the retort data; and providing the plot for display on an electronic display.
However, Ye teaches the retort data (para. [0004]: typically, the oil to water ratio has been measured using a technique called a retort. A retort uses a distillation unit to heat and then distill the oil and water in a drilling fluid. The volume fraction of each is then compared to the original known volume used during formulation of the drilling fluid in order to measure the changes to the drilling fluid during use).
Further, Kleinguetl’221 teaches further comprising: generating para. [0019], [0023], [0042]: the method further includes determining an oil/water ratio of an oil-based drilling fluid or an average specific gravity or percent solids content of an oil-based drilling fluid or water-based drilling fluid, when coupled with other measurements such as the density of the drilling fluid. According to several exemplary embodiments, the oil/water ratio, or the average specific gravity of the solids, or both are determined in real-time).
Further, Jamison teaches a plot and providing the plot for display on an electronic display (para. [0025]: Surface control unit 40 may present to an operator desired drilling parameters and other information via one or more output devices 42, such as a display, a computer monitor, speakers, lights, etc., which may be used by the operator to control the drilling operations).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the resort data such as is described in Ye, the comprising dynamically providing most up-to-date values of the oil water ratio of the drilling fluid an average specific gravity of the drilling fluid such as is described in Kleinguetl’221 and the providing the plot for display on an electronic display such as is described in Jamison into the system of Kleinguetl and Moran, in order to monitor the oil to water ratio of drilling fluids. More particularly, systems and methods may be provided for a real-time analysis of shifts in the oil to water ratio of a drilling fluid that is being circulated in a wellbore (Ye, para. [0011]). allow adjusting one or more drilling parameters in response to the calculated initial water content to be performed in real-time or near real-time (Kleinguetl’221, para. [0015]),  provide a fluid analysis system for determining at least one characteristic of a drilling fluid (Jamison, para. [0009]).
Regarding claim 12, Kleinguetl in view of Moran and Ye teaches all the limitation of claim 1.  Kleinguetl and Moran do not specifically teach comprising: generating a plot of the average specific gravity of the drilling fluid relative to a second average specific gravity of the drilling fluid obtained from the retort data; and providing the plot for display on an electronic display.
However, Ye teaches the retort data (para. [0004]: typically, the oil to water ratio has been measured using a technique called a retort. A retort uses a distillation unit to heat and then distill the oil and water in a drilling fluid. The volume fraction of each is then compared to the original known volume used during formulation of the drilling fluid in order to measure the changes to the drilling fluid during use).
Further, Kleinguetl’221 teaches further comprising: generating para. [0019], [0023], [0042]: the method further includes determining an oil/water ratio of an oil-based drilling fluid or an average specific gravity or percent solids content of an oil-based drilling fluid or water-based drilling fluid, when coupled with other measurements such as the density of the drilling fluid. According to several exemplary embodiments, the oil/water ratio, or the average specific gravity of the solids, or both are determined in real-time).
Further, Jamison teaches a plot and providing the plot for display on an electronic display (para. [0025]: Surface control unit 40 may present to an operator desired drilling parameters and other information via one or more output devices 42, such as a display, a computer monitor, speakers, lights, etc., which may be used by the operator to control the drilling operations).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the resort data such as is described in Ye, the comprising dynamically providing most up-to-date values of the oil water ratio of the drilling fluid an average specific gravity of the drilling fluid such as is described in Kleinguetl’221 and the providing the plot for display on an electronic display such as is described in Jamison into the system of Kleinguetl and Moran, in order to monitor the oil to water ratio of drilling fluids. More particularly, systems and methods may be provided for a real-time analysis of shifts in the oil to water ratio of a drilling fluid that is being circulated in a wellbore (Ye, para. [0011]). allow adjusting one or more drilling parameters in response to the calculated initial water content to be performed in real-time or near real-time (Kleinguetl’221, para. [0015]),  provide a fluid analysis system for determining at least one characteristic of a drilling fluid (Jamison, para. [0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANGKYUNG LEE/Examiner, Art Unit 2858                                   
/LEE E RODAK/Primary Examiner, Art Unit 2858